17-677
    Jiang v. Sessions
                                                                                  BIA
                                                                           Bukszpan, IJ
                                                                          A073 548 803
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 19th day of September, two thousand eighteen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    CHUN XIANG JIANG,
             Petitioner,

                        v.                                       17-677
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Richard Tarzia, Belle Mead, NJ.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; Shelley R. Goad,
                                        Assistant Director; Carmel A.
                                        Morgan, Trial Attorney, Office of
                                        Immigration Litigation, United
                                        States Department of Justice,
                                        Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Chun Xiang Jiang, a native and citizen of the

People’s Republic of China, seeks review of a February 14,

2017, decision of the BIA affirming an April 20, 2016,

decision   of   an   Immigration      Judge    (“IJ”)      denying   Jiang’s

motion to reopen her removal proceedings to apply for asylum,

withholding     of   removal,   and       relief   under    the   Convention

Against Torture (“CAT”). In re Jiang, No. A 073 548 803 (B.I.A.

Feb. 14, 2017), aff’g No. A 073 548 803 (Immig. Ct. N.Y. City

Apr. 20, 2016). We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We review the agency’s denial of Jiang’s motion to reopen

for abuse of discretion, and the agency’s factual findings

regarding country conditions under the substantial evidence

standard. Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

2008).




                                      2
    It is undisputed that Jiang’s 2015 motion to reopen was

untimely because her removal order became final in 1997.

See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

Although the 90-day filing limitation does not apply to

motions to reopen to seek asylum “based on changed country

conditions” since the time of the original hearing, 8

U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii),

the agency reasonably concluded that Jiang did not

establish any material change in conditions in China.

    While Jiang asserted that China’s treatment of

Christians had materially worsened since 1997, the agency

compared Jiang’s new evidence to a 1995 country report in

the record and reasonably determined that Jiang’s evidence

did not show a material change in conditions for

Christians. See In re S-Y-G-, 24 I. & N. Dec. 247, 253

(B.I.A. 2007) (“In determining whether evidence

accompanying a motion to reopen demonstrates a material

change in country conditions that would justify reopening,

[the agency] compare[s] the evidence of country conditions

submitted with the motion to those that existed at the time

of the merits hearing below”).
                             3
    As    the    agency     concluded,    Jiang’s      evidence     showed   a

continuation of former conditions. The agency acknowledged

the recent reports of church demolitions and arrests, but

reasonably      concluded    that   any       references     to   “worsening”

conditions were made in comparison to recent years, as opposed

to the conditions in 1997. Jiang argues that the agency

overlooked or failed to fully consider the 2014 and 2015

reports and articles regarding church demolitions in her home

province, Zhejiang, but the record does not compellingly

suggest that any evidence was ignored. See Wang v. BIA, 437

F.3d 270, 275 (2d Cir. 2006) (holding that where “the BIA has

given    reasoned    consideration        .    .   .   and   made    adequate

findings,” it need not “expressly parse or refute on the

record each . . . piece of evidence offered by the petitioner”

(internal citations and quotation marks omitted)). The task

of resolving conflicts in the record evidence lies “largely

within the discretion of the agency.” Shao, 546 F.3d at 171.

    A comparison of the 1995 and 2013 State Department

reports reveals largely similar conditions: an official ban

on unregistered churches, tolerance of small and discreet

unregistered groups in some areas, and occasional crackdowns
                                     4
against religious leaders and activists. While the Zhejiang

cross removals and demolition—most of which targeted state-

sanctioned churches as part of a provincial redevelopment

campaign   announced   in   2013—may   demonstrate   the   Chinese

government’s continuing hostility toward visible displays of

Christianity, they do not demonstrate a material change in

national or provincial government policy toward unregistered

churches or Christianity generally.

    In sum, given that the reports reflect continuing

conditions, or at most some fluctuation as compared to

conditions in 1997, substantial evidence supports the

agency’s conclusion that Jiang failed to show a material

change in conditions for Christians in China. Shao, 546

F.3d at 169. Accordingly, the agency did not abuse its

discretion in denying Jiang’s motion to reopen as untimely.

See 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2).

    For the foregoing reasons, the petition for review is

DENIED. As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument
                                5
in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                             6